                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 19–09–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 DUSTIN CHARLES GOUDREAUX,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on March 28, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Dustin Charles Goudreaux’s


                                           1
guilty plea after Goudreaux appeared before him pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to assault resulting in serious

bodily injury in violation of 18 U.S.C. § 1153(a) and 113(a)(6) as charged in the

Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

25), and I adopt them in full.

      Accordingly, IT IS ORDERED that Dustin Charles Goudreaux’s motion to

change plea (Doc.19) is GRANTED and Dustin Charles Goudreaux is adjudged

guilty as charged in the Indictment.

      DATED this 12th day of April, 2019.




                                          2
